Exhibit 10.48
VARIAN MEDICAL SYSTEMS, INC.
Fifth Amended and Restated 2005 Omnibus Stock Plan
RESTRICTED STOCK UNIT AGREEMENT
Varian Medical Systems, Inc. (the “Company”) hereby awards to the designated
employee (“Employee”) named on the Summary of Grant Award* (the “Grant Summary”)
Restricted Stock Units under the Company’s Fifth Amended and Restated 2005
Omnibus Stock Plan (the “Plan”). The Restricted Stock Units awarded under this
Restricted Stock Unit Agreement (the “Agreement”) consist of the right to
receive shares of common stock of the Company (“Shares”). The Grant Date is the
date of this Agreement (the “Grant Date”). Subject to the provisions of Appendix
A of this Agreement (“Appendix A”) (attached) and of the Plan, the principal
features of this award are as follows:
Grant Date:    [INSERT DATE]
Total Number of Restricted Stock Units:    [INSERT NUMBER]
Scheduled Vesting Dates:    Number of Restricted Stock Units**
[AUGUST 10th 1 YEAR FROM GRANT DATE]    [33-1/3% of NUMBER A]
[AUGUST 10th 2 YEARS FROM GRANT DATE]    [33-1/3% of NUMBER A]
[AUGUST 10th 3 YEARS FROM GRANT DATE]    [33-1/3% of NUMBER A]


* See “Grant Summary” page on the service provider website.
** See Section 6(b) of Appendix A of the Agreement for treatment of fractional
Shares.


Your signature below, or otherwise any acceptance of the Restricted Stock Units
or any Shares hereunder, indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units covered by this award is contained in
Paragraphs 2 through 5 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. YOU CAN
REQUEST A COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES OFFICE IN
PALO ALTO, CALIFORNIA. TO THE EXTENT ANY CAPITALIZED TERMS USED IN APPENDIX A
ARE NOT DEFINED HEREIN, THEY WILL HAVE THE MEANING ASCRIBED TO THEM IN THE PLAN.


VARIAN MEDICAL SYSTEMS, INC.    EMPLOYEE


By:                     
Title:                [NAME]


Varian Confidential
1


--------------------------------------------------------------------------------

    


APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1.Award. The Company hereby awards to the Employee under the Plan as a separate
incentive, and not in lieu of any salary or other compensation for his or her
services, an award of [INSERT NUMBER] Restricted Stock Units on the date hereof,
subject to all of the terms and conditions in this Agreement and the Plan.
2.Vesting Schedule. Except as provided in Paragraphs 3 and 5, the Restricted
Stock Units subject to this Agreement shall vest as follows: thirty-three and
one-third percent (33-1/3%) of the Shares covered by this Award on August 10th
of the year following the year this Award is granted, and as to an additional
thirty-three and one-third percent (33-1/3%) on each succeeding one-year
anniversary of the first vesting date (each date, a "Vesting Date"), until one
hundred percent (100%) of such Restricted Stock Units shall have been vested.
Restricted Stock Units shall not vest in accordance with any of the provisions
of Paragraph 2 unless the Employee (a) shall have been continuously and actively
employed by the Company or by one of its Affiliates from the Grant Date until
each Vesting Date or (b) shall have had a Termination of Service due to
Disability at any time following the Grant Date, in which case, vesting shall
occur upon the Employee’s Termination of Service and settlement shall occur
within thirty (30) days following such Termination of Service.
3.Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting and settlement timing of the balance, or some lesser
portion of the balance, of the unvested Restricted Stock Units at any time. If
so accelerated, such Restricted Stock Units shall be considered as having vested
as of the date specified by the Committee.
4.Forfeiture. Except as provided in Paragraphs 2, 3 and 5 and notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units which have not vested at the time of the Employee’s Termination of Service
shall thereupon be forfeited. For the avoidance of doubt and for purposes of
these Restricted Stock Units only, Termination of Service will be deemed to
occur as of the date the Employee is no longer actively providing services as an
employee of the Company or an Affiliate (except, in certain circumstances at the
sole discretion of the Company, to the extent the Employee is on an approved
leave of absence) and will not be extended by any notice period or “garden
leave” that may be required contractually or under applicable laws, unless
otherwise determined by the Company in its sole discretion.
5.Death of Employee. In the event of the Employee's death prior to Employee's
Termination of Service, each Vesting Date of the Restricted Stock Units subject
to this Agreement shall fully accelerate and all of the Restricted Stock Units
subject to this Agreement shall be settled at the time of Employee's death. Any
distribution or delivery to be made to the Employee under this Agreement shall,
if the Employee is then deceased, be made to the Employee’s designated
beneficiary, or if either no beneficiary survives the Employee or the Committee
does not permit beneficiary designations, to the administrator or executor of
the Employee’s estate. Any designation of a beneficiary by the Employee shall be
effective only if such designation is made in a form and manner acceptable to
the Committee. Any transferee must furnish the Company with (a) written notice
of his or her status as transferee, and (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
6.Settlement of Restricted Stock Units; Dividend Equivalents.
    Status as a Creditor. Unless and until Restricted Stock Units have vested in
accordance with Paragraph 2, 3 or 5 above, the Employee will have no settlement
right with respect to any Restricted Stock Units. Prior to settlement of any
vested Restricted Stock Units, the vested Restricted
Varian Confidential


    A-1

--------------------------------------------------------------------------------

    


Stock Units will represent an unfunded and unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. The Employee is
an unsecured general creditor of the Company, and settlement of Restricted Stock
Units is subject to the claims of the Company’s creditors.
Form and Timing of Settlement. Restricted Stock Units will automatically be
settled in the form of Shares upon the applicable vesting of the Restricted
Stock Units pursuant to Paragraph 2 or 5 above. Fractional Shares will not be
issued upon the vesting of Restricted Stock Units. Where a fractional Share
would be owed to the Employee upon the vesting of Restricted Stock Units, a cash
payment equivalent will be paid in place of any such fractional Share using the
Fair Market Value on the relevant settlement date.
    Dividend Equivalents. Restricted Stock Units will accrue dividend
equivalents in the event cash dividends are paid with respect to the Shares
having a record date on or after the Grant Date and prior to the date on which
the Restricted Stock Units are settled. Such dividend equivalents will be
settled in cash and paid only if and when the underlying Restricted Stock Units
vest and are settled. Dividend equivalents shall not accrue interest prior to
the date of settlement. For purposes of clarity, no dividend equivalents shall
be credited with respect to any Restricted Stock Units that are settled or
terminated prior to the applicable dividend record date.
7.Tax Liability and Withholding. The Company or one if its Affiliates may assess
applicable tax liability and requirements (including any income tax or tax
withholdings, social contributions, required deductions, or other payments) in
connection with the Employee’s participation in the Plan, including, without
limitation, any such liability associated with the grant or vesting of the
Restricted Stock Units or sale of the underlying shares (collectively, the
“Tax-Related Items”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s or any Affiliate’s actions
in this regard, and as a condition to the grant, vesting, and settlement of the
Restricted Stock Units, the Employee hereby acknowledges and agrees that all
Tax-Related Items shall be the Employee’s responsibility and liability and may
exceed any amount actually calculated, withheld, or requested from the Employee
by the Company or any Affiliate. Further, the Employee acknowledges and agrees
that the Company (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units; and (b) does not commit to structure the terms of the
Award or any aspect of the Restricted Stock Units to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax result.
The Employee acknowledges that the Company’s obligation to issue or deliver
Shares shall be subject to satisfaction of all Tax-Related Items. The
Tax-Related Items shall be satisfied by the Company’s withholding all or a
portion of any Shares that otherwise would be issued to the Employee upon
settlement of the vested Restricted Stock Units; provided that amounts withheld
shall not exceed the amount necessary to satisfy the Company’s tax withholding
obligations. Such withheld Shares shall be valued based on the Fair Market Value
as of the date the withholding obligations are satisfied. Furthermore, the
Employee agrees to pay the Company or the Affiliate any Tax-Related Items that
cannot be satisfied by the foregoing methods. The Employee also agrees that he
or she will not make any claim against the Company, or any of its directors,
employees or Affiliates related to tax liabilities arising from the Restricted
Stock Units. The Employee further acknowledges and agrees that the Employee is
responsible for filing all relevant documentation that may be required in
relation to the Restricted Stock Units or any Tax-Related Items (other than
filings or documentation that is the specific obligation of the Company or an
Affiliate pursuant to applicable law) such as but not limited to personal income
tax returns or reporting statements in relation to the grant, vesting or
settlement of the Restricted Stock Units, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends or dividend equivalents. The Employee also understands that applicable
laws may require varying Share or Restricted Stock Unit valuation methods for
purposes of calculating Tax-Related Items,
Varian Confidential


    A-2

--------------------------------------------------------------------------------

    


and the Company assumes no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or Tax-Related Items
that may be required of the Employee under applicable laws. Further, if the
Employee has become subject to Tax-Related Items in more than one jurisdiction,
the Employee acknowledges that the Company or an Affiliate may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
8.Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Restricted Stock Units (whether vested or
unvested) unless and until such Restricted Stock Units are settled in Shares and
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee. After such issuance, recordation and delivery, the Employee shall
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.Acknowledgments. The Employee acknowledges and agrees to the following:
(a)The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if
Restricted Stock Units have been granted repeatedly in the past, and all
determinations with respect to such future Restricted Stock Units, if any,
including but not limited to, the times when the Restricted Stock Units shall be
granted or when the Restricted Stock Units shall vest, will be at the sole
discretion of the Committee;
(b)The Employee’s participation in the Plan is voluntary, and the value of the
Restricted Stock Units is an extraordinary item of compensation, which is
outside the scope of the Employee’s employment contract (if any), except as may
otherwise be explicitly provided in the Employee’s employment contract (if any);
further, the Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating termination, severance, resignation, redundancy, end of service, or
similar payments, or bonuses, long-service awards, pension or retirement
benefits;
(c)The future value of the Shares is unknown and cannot be predicted with
certainty and may decrease in value; further, neither the Company nor any
Affiliate is responsible for any foreign exchange fluctuation between local
currency and the United States Dollar or the selection by the Company or any
Affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units (or the calculation of
income or Tax-Related Items thereunder);
(d)No claim or entitlement to compensation or damages arises from the
termination of the Award or diminution in value of the Restricted Stock Units or
Shares, and the Employee irrevocably releases the Company and its Affiliates
from any such claim that may arise;
(e)Neither the Plan nor the Restricted Stock Units shall be construed to create
an employment relationship where any employment relationship did not otherwise
already exist; further, nothing in this Agreement or the Plan shall 1) confer
upon the Employee any right to be or continue to be employed by the Company or
any Affiliate for any period of time or 2) interfere with or restrict in any way
the rights of the Company or the Affiliate, which are hereby expressly reserved,
to terminate the employment of the Employee under applicable law;
(f)The transfer of employment of the Employee between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service;
Varian Confidential


    A-3

--------------------------------------------------------------------------------

    


(g)Nothing herein contained shall affect the Employee’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other employee welfare plan or program of the Company
or any Affiliate;
(h)Unless otherwise permitted by the Company, any cross-border cash remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Company or the Employee to provide to such entity certain
information regarding the transaction.
10.Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s common
stock shall be increased, reduced or otherwise changed, the Restricted Stock
Units shall, subject to Section 409A of the Code, be properly adjusted.
11.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Secretary, at
3100 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.
12.Restrictions on Transfer. Except as provided in Paragraph 5 above, this award
and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this award, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this award and the rights and privileges conferred hereby immediately shall
become null and void. Regardless of whether the transfer or issuance of the
Shares to be issued pursuant to this Agreement has been registered under the
Securities Act of 1933, as amended (the “1933 Act”) or has been registered or
qualified under the securities laws of any state or other jurisdiction, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the 1933 Act, the securities laws of any state or other
jurisdiction, or any other law. Stock certificates evidencing the Shares issued
pursuant to this Agreement, if any, may bear such restrictive legends as the
Company and the Company’s counsel deem necessary under applicable laws or
pursuant to this Agreement.
13.Binding Agreement. Subject to the limitation on the transferability of this
award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.Conditions for Issuance of Certificates for Stock. The Shares deliverable to
the Employee upon settlement of vested Restricted Stock Units may be either
previously authorized but unissued Shares or issued Shares which have been
reacquired by the Company. Subject to Section 409A of the Code, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification or compliance of such Shares under any applicable law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the approval or other clearance
from any governmental regulatory body, which the Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the
Varian Confidential


    A-4

--------------------------------------------------------------------------------

    


Vesting Date as the Committee may establish from time to time for reasons of
administrative convenience. To the extent applicable laws may restrict or
prevent the settlement of the Restricted Stock Units, neither the Company nor
any Affiliate assumes liability in relation to the Restricted Stock Units.
15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.
16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of California and agree that
any such litigation shall be conducted only in the courts of California or the
federal courts of the United States located in California and no other courts.
17.Committee Authority. The Committee shall have the power to interpret the Plan
and this Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.
18.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, on the
Restricted Stock Units and the Shares subject to the Restricted Stock Units and
on any other award or Shares acquired under the Plan, or take any other action,
to the extent the Company determines it is necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan. The
Employee agrees to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, the Employee acknowledges
that the applicable laws of the country in which the Employee is residing or
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to the Restricted Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Employee to additional procedural or
regulatory requirements that the Employee is and will be solely responsible for
and must fulfill. The Employee also understands and agrees that if he works,
resides, moves to, or otherwise is or becomes subject to applicable laws or
Company policies of another jurisdiction at any time, certain country-specific
notices, disclaimers and/or terms and conditions may apply to him as from the
Grant Date, unless otherwise determined by the Company in its sole discretion.
19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
20.Severability. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
21.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Varian Confidential


    A-5

--------------------------------------------------------------------------------

    


22.Amendment, Suspension or Termination of the Plan. By accepting this award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.
23.Data Privacy. The Employee hereby explicitly and unambiguously consents to
the collection, use, and transfer, in electronic or other form, of his or her
Personal Data (as described below) by and among, as applicable, the Company and
its Subsidiaries or Affiliates for the exclusive purposes of implementing,
administering and managing the Employee’s participation in the Plan. The
Employee understands that refusal or withdrawal of consent will affect the
Employee’s ability to participate in the Plan; without providing consent, the
Employee will not be able to participate in the Plan or realize benefits (if
any) from the Restricted Stock Unit.
    The Employee understands that the Company and its Subsidiaries or Affiliates
or designated third parties may hold personal information about the Employee,
including, but not limited to, name, home address, date of birth, salary, job
title, termination date and reason, local identification number, electronic mail
address, any shares or directorships held in the Company, details of all
Restricted Stock Units or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in the Employee’s favor (“Personal
Data”). The Employee further understands that the Personal Data may be
transferred to any Subsidiary or Affiliate or third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”). These Data Recipients may be located in the United States, the
Employee’s country, or elsewhere, and that the Data Recipients country may have
different data privacy laws and protections than the Employee’s country. In
particular, the Company may transfer Personal Data to the broker or stock plan
administrator assisting with the Plan, to its legal counsel and tax/accounting
advisor and to the Subsidiary or Affiliate that is the Employee’s employer and
its payroll provider.
24.Electronic Delivery and Agreement: By executing this Agreement, whether in
writing or by electronic means, or by otherwise accepting the Restricted Stock
Units or any Shares, the Employee consents to the electronic delivery of the
Plan documents, this Agreement, and any other Company-related documents. The
Employee also agrees to participate in the Plan electronically via online or
third-party systems as may be designated by the Company, including the use of
electronic signatures or click-through electronic acceptance of terms and
conditions. Execution of this Agreement, whether in writing or electronic, shall
have the same binding effect and shall fully bind Employee and the Company to
all of the terms and conditions set forth in this Agreement and the Plan.
25.Translation. To the extent the Employee has been provided with a copy of this
Agreement, the Plan, or any other documents relating to the Restricted Stock
Units in a language other than English, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.
o 0 o
Varian Confidential


    A-6